  Case 2:20-cv-00381-DBB Document 13 Filed 12/10/20 PageID.80 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF UTAH

ADAM SMITH,

                       Plaintiff,                    MEMORANDUM DECISION
                                                     & DISMISSAL ORDER
v.

 MIKE HADDON et al.,                                Case No. 2:20-CV-381-DBB

                       Defendants.                  District Judge David B. Barlow




       Plaintiff has not responded to the October 7, 2020 order to within thirty days show cause

why his case should not be dismissed for failing to file his certified six-month inmate account

statement, as ordered. (ECF Nos. 5, 12.) Plaintiff was last heard from on September 17, 2020--

nearly three months ago--when he submitted some medical records. (ECF No. 11.)

       IT IS ORDERED that, because Plaintiff has neither followed the Court's order, nor

prosecuted this case, see DUCivR 41-2, Plaintiff's complaint is DISMISSED without prejudice.

This action is CLOSED.

               DATED this 10th day of December, 2020.

                                             BY THE COURT:



                                             DAVID B. BARLOW
                                             United States District Judge
